[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]       MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT #112
The defendant's motion for summary judgment is granted.
In Williams v. New Haven, 243 Conn. 763, the court held that a plaintiff cannot maintain an action in common-law negligence against a municipality in the absence of a statute providing for municipal liability. The plaintiffs allege that Connecticut General Statutes § 52-572n provides the basis for their common-law claims. However, the statute was not plead; the plaintiffs did not name any individual municipal officers, agents or employees pursuant to § 7-465 or any other statute that would invoke the municipality's duty to indemnify. See Williamsv. New Haven, supra, 469. Hence there can be no liability absent a statutory provision. There is no material fact as to liability at issue.
The elements of a nuisance claim have not been alleged beyond the conclusory allegation that the defendant's acts created a nuisance. Filisko v. Bridgeport Hydraulic Co., 176 Conn. 33
CT Page 1257 (1978). A variety of legal bars to the maintenance of claims may be raised on a motion for summary judgment. See, e.g., BarrettBuilders v. Miller, 215 Conn. 316 (1990) (application of Home Improvement Act); 206 Conn. 495, 500 (1988) and Mingachos v. CBS, Inc. (bar of worker's compensation statute).
___________________________ SANDRA VILARDI LEHENY, J.